Filing # 81560129 E-Filed 12/03/2018 05:18:31 PM

Case 6:19-cv-00018-PGB-DCl

FORM 1.997. CIVIL COVER SHEET

Document 1-4 Filed 01/04/19 Page 1 of 13 PagelD 21

The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of

Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
completion.)

 

Blaine Martin

Plaintiff

CASE STYLE

vs.

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT,
IN AND FOR SEMINOLE COUNTY, FLORIDA

American Express Bank, FSB

Defendant

Case No.: 2018-CA-003241-16-K

Judge:

 

TYPE OF CASE

C3 Condominium

{© Contracts and indebtedness
) Eminent domain

£) Auto negligence

C Negligence — other

oo

OOo io oo

Business governance

Business torts
Environmental/Toxic tort

Third party indemnification
Construction defect

Mass tort

Negligent security

Nursing home negligence
Premises liability — commercial
Premises liability — residential

Products liability
Real Property/Mortgage foreclosure

OO pod

ooo

iO

Commercial foreclosure $0 - $50,000
Commercial foreclosure $50,001 - $249,999
Commercial foreclosure $250,000 or more
Homestead residential foreclosure $0 — 50,000
Homestead residential foreclosure $50,001 -
$249,999

Homestead residential foreclosure $250,000 or
more

Non-homestead residential foreclosure $0 -
$50,000

Non-homestead residential foreclosure
$50,001 - $249,999

 

oOoe wo

ID

es

Non-homestead residential foreclosure
$250,00 or more

Other real property actions $0 - $50,000
Other real praperty actions $50,001 - $249,999
Other real property actions $250,000 or more

Professional malpractice

Malpractice ~ business
Malpractice — medical
Malpractice — other professional

Q

OeooxeooM

Antitrust/Trade Regulation
Business Transaction
Circuit Civil - Not Applicable

Constitutional challenge-statute or
ordinance

Constitutional challenge-proposed
amendment

Corporate Trusts
Discrimination-employment or other
Insurance claims

Intellectual property

Libel/Slander

Shareholder derivative action
Securities litigation

Trade secrets

Trust litigation

Oo

Opodo oploo
Case 6:19-cv-00018-PGB-DCI Document 1-4 Filed 01/04/19 Page 2 of 13 PageID 22

COMPLEX BUSINESS COURT
This action is appropriate for assignment to Complex Business Court as delineated and mandated by the

Administrative Order. Yes [1 No &

tl. REMEDIES SOUGHT (check all that apply):
Monetary;

Q Non-monetary declaratory or injunctive relief;
(© Punitive
IV. NUMBER OF CAUSES OF ACTION: (__)
(Specify)
6
V. IS THIS CASE A CLASS ACTION LAWSUIT?
fl Yes
& No
Vi. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
No
fl Yes ~ If “yes” list all related cases by name, case number and court:

VIL. IS JURY TRIAL DEMANDED IN COMPLAINT?
Yes
t) No

 

| CERTIFY that the information | have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that | have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Roddy B. Lanigan FL Bar No.: 41331
Attorney or party (Bar number, if attorney)

Roddy B. Lanigan 12/03/2018
(Type or print name) Date
Case 6:19-cv-00018-PGB-DCI Document 1-4 Filed 01/04/19 Page 3 of 13 PageID 23

Filing # 81560129 E-Filed 12/03/2018 05:18:31 PM

THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
IN AND FOR SEMINOLE COUNTY, FLORIDA

BLAINE MARTIN, CASE NO.: 2018-CA-003241-16-K

Plaintiff;

Vv.

AMERICAN EXPRESS BANK, FSB,
EQUIFAX INFORMATION SEVICES,
LLC, EXPERIAN INFORMATION
SOLUTIONS, INC., and TRANSUNION,

 

LLc,
Defendants.
/
SUMMONS
THE STATE OF FLORIDA )

TO EACH SHERIFF OF THE STATE. )

YOU ARE COMMANDED to serve the summons and a copy of the complaint or petition in this

action on the defendant, EXPERIAN INFORMATION SOLUTIONS, INC., by serving c/o CT Corporation
System as Registered Agent, 1200 South Pine Island Road, Plantation, FL 33324.
The defendant is required to serve its defenses to the complaint or petition on Roddy B. Lanigan, Esq.,
Plaintiff's attorney, whose address is 831 W. Morse Blvd., Winter Park, FL 32789, email:
roddy lanivangclaniganpl.com, within 20 days after service of the summons on that defendant, exclusive of
the day of service, and to file the original of the defenses with the clerk of this court either before service
on Plaintiffs attorney or immediately thereafter. If a Defendant fails to do so, a default will be entered
against that Defendant for the relief demanded in the complaint or petition.

DATED on December 4, 2018.

Grant Maloy
CLERK OF COURT And Comptroller

By: Yamule Comoleric
As Deputy Clerk

 

 

NOTIFICATION

If you are a person with a special disability who needs accommodation in order to participate in this proceeding, you are
entitled, at no cost to you, to the provision of certain assistance, Please contact Court Administration at 301 N. Park Avenue,
Sanford, Florida, 32771, telephone (407) 665-4211, within 2 working days of your receipt of this document. If you are voice or
hearing impaired, cal] 1-800-955-8771.
Case 6:19-cv-00018-PGB-DCI Document 1-4 Filed 01/04/19 Page 4 of 13 PageID 24

Filing # 81560129 E-Filed 12/03/2018 05:18:31 PM

THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
IN AND FOR SEMINOLE COUNTY, FLORIDA

BLAINE MARTIN, CASE NO.: 2018-CA-003241-16-K

Plaintiff,

Vv.

AMERICAN EXPRESS BANK, FSB,
EQUIFAX INFORMATION SEVICES,
LLC, EXPERIAN INFORMATION
SOLUTIONS, INC., and TRANSUNION,

 

LLC,
Defendants,
/
SUMMONS
THE STATE OF FLORIDA )

TO EACH SHERIFF OF THE STATE )

YOU ARE COMMANDED to serve the summons and a copy of the complaint or petition in this
action on the defendant, EQUIFAX INFORMATION SERVICES, LLC, by serving Corporation Service
Company, as Registered Agent, 1201 Hays Street, Tallahassee, FL 32301.

The defendant is required to serve its defenses to the complaint or petition on Roddy B. Lanigan,
Esq., Plaintiffs attorney, whose address is 831 W. Morse Blvd., Winter Park, FL 32789, email:
roddy Janigana@lanivzanplcom, within 20 days after service of the summons on that defendant, exclusive of
the day of service, and to file the original of the defenses with the clerk of this court either before service
on Plaintiffs attorney or immediately thereafter. If a Defendant fails to do so, a default will be entered
against that Defendant for the relief demanded in the complaint or petition.

DATED on December_4_, 2018.

Grant Maloy
CLERK OF COURT And Comptroller

By: Yearnsle Cinoleaiu
As Deputy Clerk

 

 

NOTIFICATION

If you are a person with a special disability who needs accommodation in order to participate in this proceeding, you are
entitled, at no cost to you, to the provision of certain assistance. Please contact Court Administration at 301 N. Park Avenue,
Sanford, Florida, 32771, telephone (407) 665-4211, within 2 working days of your receipt of this document. If you are voice or
hearing impaired, call 1-800-955-8771.
Case 6:19-cv-00018-PGB-DCI Document 1-4 Filed 01/04/19 Page 5 of 13 PageID 25

Filing # 81560129 E-Filed 12/03/2018 05:18:31 PM

THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
IN AND FOR SEMINOLE COUNTY, FLORIDA

BLAINE MARTIN, CASE NO.: 2018-cA-003241-16-K
Plaintiff,

Vv,

AMERICAN EXPRESS BANK, FSB,
EQUIFAX INFORMATION SEVICES,
LLC, EXPERIAN INFORMATION
SOLUTIONS, INC., and TRANSUNION,

 

LLC,
Defendants.
/
SUMMONS
THE STATE OF FLORIDA )

TO EACH SHERIFF OF THE STATE)
YOU ARE COMMANDED to serve the summons and a copy of the complaint or petition in this action on
the defendant, AMERICAN EXPRESS BANK, FSB by serving c/o CT Corporation System as Registered
Agent, 1200 South Pine Island Road, Plantation, FL 33324,

The defendant is required to serve its defenses to the complaint or petition on Roddy B. Lanigan,
Esq., Plaintiffs attorney, whose address is 831 W. Morse Blvd., Winter Park, FL 32789, email:
roddy lanigan‘ataniganplLeom, within 20 days after service of the summons on that defendant, exclusive of
the day of service, and to file the original of the defenses with the clerk of this court either before service
on Plaintiffs attorney or immediately thereafter. If a Defendant fails to do so, a default will be entered
against that Defendant for the relief demanded in the complaint or petition.

DATED on December 4, 2018.

7

Grant Maloy
CLERK OF COURT And Comptroller

As Deputy Clerk

 

 

NOTIFICATION

If you are a person with a special disability who needs accommodation in order to participate in
this proceeding, you are entitled, at no cost to you, to the provision of certain assistance. Please contact
Court Administration at 301 N. Park Avenue, Sanford, Florida, 32771, telephone (407) 665-4211, within 2
working days of your receipt of this document. If you are voice or hearing impaired, call 1-800-955-8771.
Case 6:19-cv-00018-PGB-DCI Document 1-4 Filed 01/04/19 Page 6 of 13 PageID 26

Filing # 82180275 E-Filed 12/17/2018 09:40:54 AM

Return Of Service In The Circuit Court

In And For Seminole County, Florida

Blaine Martin Case Number: 201.8-CA-003241

Plaintiff

VS Attorney : Lanigan & Lanigan, PL

American Express Bank FSB etal

Defendants: : : Documents to be served: Summons : etal

i, Virgel Ulman received this process on 12/5/18 at 2:00 P.M, and I served this process on 12/5/2018 at 4:30 P.M.
on American Express Bank FSB c/o Ct Corporation System at 1200 'South Pine Island Road , Plantation, Florida, 33324
Person served: Donna Moch

individual Service- Fla. Stet. 48.031(1).(a)- By delivering to the person named above a true copy of the process,
with the date and hour of service endorsed by:me, along with a copy of the complaint, petition, or other initial court
documents.

Substitute Service- By leaving a true copy of this process, with the date and haur endorsed by me, along w/a
copy of the complaint, petition, or other initial pleading or court document, to the person as the:

Co-Resident at the usual place of abode who is 15 years of age or older- Fla. Statute 48.031 (2) {a}

Spouse as long as within county, spouses live tagether and spouse agrees to be served- Fla. Stat, 48,034

{2}(a)
Person in charge ~ Fla Stat. 48.031 (2) (b} Clerk (Court Liason) per AO 2.70(2}
Pe & of a partnership- Fla. Stat. 48.064 (1)

Private Mailbox- Fla. Stat. 48.034 (6)

Corporate Service — By leaving a true copy of this process, with the date and hour of service endorsed by
me, with a copy of the complaint, petition, or other initial pleading or court document to the person named ahove
e
as:

  

est ranking Officer- Fla. Stat, 48.081(5)
Registered agent of the within named corparation- Fla. Stat. 48.081 (3){a) & 48,091

Employee of the within named corporation at said corporation’s place of business because service
could not be made on the registered agent for failure to comply with F.S.48:091 Staff list position per AO 2.70(2)

Posted Service : By attaching a true copy of this process with the date and hour of service endorsed

1
Case 6:19-cv-00018-PGB-DCI Document 1-4 Filed 01/04/19 Page 7 of 13 PageID 27

thereon by me, together with a copy of the complaint of petition, to a conspicuous place on the property described
within after making two (2).attempts not less than six {6} hours apart in that the tenant could not be found and there
was ho person residing therein, fifteen years of age or older upon whom service could not be made

First Attempt. Second Attempt

Military Status: Marital Status;

omnes fy WA . LA BQ YR fe

Lam appointed in a good standing ih the Judicial Circuit wherein this process was served and have no interest In the above
action.Under pe enaity of perjury | declare that | Have read the foregoing Verified Return of Service and that the facts stated in itare

true. Wa LTT to FS, 92525 (2})
(-

Ne
ey

Special Process Server #1124
AUTHORIZED PROCESS SERVERS LLC

 

1830 N. University Drive Ste 155
Plantation, Florida 33322
954 851-5555
Case 6:19-cv-00018-PGB-DCI Document 1-4 Filed 01/04/19 Page 8 of 13 PageID 28

Filing # 81560129 E-Filed 12/03/2018 05:18:31 PM

THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
IN AND FOR SEMINOLE COUNTY, FLORIDA

BLAINE MARTIN, CASE NO.: 2018-cA-003241-16-K
Plaintiff,

v.

Aut,
AMERICAN EXPRESS BANK, FSB, "6d,
EQUIFAX INFORMATION SEVICES, 84 0, 88 9,
LLC, EXPERIAN INFORMATION 857,50 9% 0
SOLUTIONS, INC., and TRANSUNION, ”
LLC,

Defendants.

 

SUMMONS Vi b> jw
THE STATE OF FLORIDA: )
TO EACH SHERIFF OF THE STATE )
YOU ARE COMMANDED to serve the summons and a copy of the complaint or petition in this action on
the defendant, AMERICAN EXPRESS BANK, FSB by serving c/o CT Corporation System as Registered
Agent, 1200 South Pine Island Road, Plantation, FL 33324,

The defendant is required to serve its defenses to the complaint or petition on Roddy B. Lanigan,
Esq,, Plaintiffs attorney, whose address is 831 W. Morse Blvd., Winter Park, FL 32789, email:
roddy lanigan@laniganpl.com, within 20 days after service of the summons on that defendant, exclusive of
the day of service, and to file the original of the defenses with the clerk of this court either before service
on Plaintiff's attorney or immediately thereafter. If a Defendant fails to do so, a default will be entered
against that Defendant for the relief demanded in the complaint or petition.

DATED on December 4 , 2018.

—

Grant Maloy
CLERK OF COURT And Comptroller

By: y Ginsla. 4, cnakeriv
As Deputy Clerk

 

 

NOTIFICATION

If you are a person with a special disability who needs accommodation in order to participate in
this proceeding, you are entitled, at no cost to you, to the provision of certain assistance. Please contact
Court Administration at 301 N. Park Avenue, Sanford, Florida, 32771, telephone (407) 665-4211, within 2
working days of your receipt of this document. If you are voice or hearing impaired, call 1-800-955-8771.

1
Case 6:19-cv-00018-PGB-DCI Document 1-4 Filed 01/04/19 Page 9 of 13 PageID 29

Filing # 82180275 E-Filed 12/17/2018 09:40:54 AM

Return Of Service In The Circuit Court

In And For Seminole County, Florida

Blaine Martin Case Number: 2018-CA-003241
Plaintiff
VS Attorney : Lanigan & Lanigan, PL

American Express Bank FS8 etal

Defendants: : Documents to be served: Summons : et al

i, Virgel Ulman received this process on 12/5/18 at 2:00 P.M. and I served this process on 12/5/2018 at 4:30 P.M.
on Experian information Solutions Inc c/o. Ct Corporation System at 1200 South Pine Island Road , Plantation, Florida,
33324 Person served: Donna Moch

individual Service- Fla. Stat. 48.031(1) {a}- By delivering to the person named above a-true copy of the process,
with the date and hour of service endorsed by me, along with’a copy of the complaint, petition, or other initial court
documents.

Substitute Service- By leaving a true copy of this process, with the date and hour endorsed by me, along w/a
copy of the complaint, petition, or other initial pleading or courtdacument, to the person as the:

_-Co-Resident at the usual place of abode who is 15 years of age or older- Fla. Statute 48.031 (2) (a)

Spouse as long as within county, spouses live together and spouse agrees to be served- Fla, Stat: 48.034

(2)(a)
Person in charge — Fla Stat. 48.031 (2) (b) Clerk (Court Liason) per AO 2.70{2)
Person of a partnership Fla, Stat. 48.061 (1)

@ Mailbox- Fla. Stat. 48,034 (6)

  
 

Corporate Service — By leaving a true copy of this process, with the date and hour of service endorsed by
me, with a copy.of the complaint, petition, or other initial pleading or court document to the person named above
as: “

 
 
 

st ranking Officer~ Fla, Stat. 48.081{5}
Registered agent of the within named corporation- Fla. Stat. 48.081 (3}{a) & 48,091

Employee of the within named corporation at-said corporation’s place of business because service
could not be made on the registered agent for failure to comply with F.S.48.091Staff list position per AO 2.70(2)

Posted Service : By attaching a true copy of this process with the date and hour of service endorsed

1
Case 6:19-cv-00018-PGB-DCI Document 1-4 Filed 01/04/19 Page 10 of 13 PagelID 30

thereon by me, together with a copy of the complaint of petition, to a conspicuous place on the property described
within after making two (2) attempts not less than six (6) hours apart in that the tenant could not be found and there
was no person residing therein, fifteen years of age or older upon whom service could not be made

First Attempt Second Attempt

Military Status: Marital Status;

Comments: owrna Wg WA p2/ re @ Ya,

lam appointed In a good standing in the Judicial Circuit wherein this process was served and have no interest In the above
action.Under penalty of perjury | declare that | Have read the foregoing Verified Return of Service and that the facts stated in it are

true, Notary xot 7) irsuant to F.S, 92525 (2}}
fa AA
ss.
i’

f y roe Server #1124

AUTHORIZED PROCESS SERVERS LLC

f~

 

1830 N. University Drive Ste 155
Plantation, Florlda 33322
954 851-5555
Case 6:19-cv-00018-PGB-DCI Document 1-4 Filed 01/04/19 Page 11 of 13 PageID 31

Filing # 81560129 E-Filed 12/03/2018 05:18:31 PM

THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
TIN AND FOR SEMINOLE COUNTY, FLORIDA

 

BLAINE MARTIN, Authorized Process Server com CASE NO.: 2018-CA-003241-16-K
Plaintiff, 954.851.5555 4
AMERICAN EXPRESS BANK, FSB, | | att
EQUIFAX INFORMATION SEVICES, . [ / |
LLC, EXPERIAN INFORMATION , |
SOLUTIONS, INC., and TRANSUNION, h
LLC, ‘Lb
V v
Defendants. |
yi |
SUMMONS
THE STATE OF FLORIDA )

TO EACH SHERIFF OF THE STATE )

YOU ARE COMMANDED to serve the summons and a copy of the complaint or petition in this

action on the defendant, EXPERIAN INFORMATION SOLUTIONS, INC., by serving c/o CT Corporation
System as Registered Agent, 1200 South Pine Island Road, Plantation, FL 33324.
The defendant is required to serve its defenses to the complaint or petition on Roddy B. Lanigan, Esq.,
Plaintiffs attorney, whose address is 83] W. Morse Blvd., Winter Park, FL 32789, email:
roddy Janigan(@Janiganpl.com, within 20 days after service of the summons on that defendant, exclusive. of
the day of service, and to file the original of the defenses with the clerk of this court either before service
on Plaintiff's attorney or immediately thereafter. If a Defendant fails to do so, a default will be entered
against that Defendant for the relief demanded in the complaint or petition.

DATED on December 4 _, 2018.

—_———?

Grant Maloy
CLERK OF COURT And Comptroller

By: gy Qintle Z, Cometinn
As Deputy Clerk

 

 

NOTIFICATION

if you are a person with a special disability who needs accommodation in order te participate in this proceeding, you are
entitled, at no cost to you, to the provision of certain assistance. Please contact Court Administration at 301 N. Park Avenue,
Sanford, Florida, 32771, telephone (407) 665-4211, within 2 working days of your receipt of this document. Lf you are voice or
hearing impaired, call 1-800-955-8771.
Case 6:19-cv-00018-PGB-DCI Document 1-4 Filed 01/04/19 Page 12 of 13 PageID 32

Filing # 82180275 E-Filed 12/17/2018 09:40:54 AM

AFFIDAVIT OF SERVICE

State of Florida County of Seminole . Circuit Court

gn

Case Number: 2018-CA-009241-16-K

woe, HANOI

1804

 

 

 

VS.

Defendant:
AMERICAN EXPRESS BANK, FSB, ET AL.

For:
RODDY 8. LANIGAN

Received by AUTHORIZED PROCESS SERVERS LLC on the 8th day of December, 2018 at 9:00 am to be served on
EQUIFAX INFORMATION SERVICES, LLC BY SERVING CORPORATION SERVICE, COMPANY, AS REGISTERED
AGENT, 1201 HAYS STREET, Tallahassee, FL 32304.

1, JESSICA POWELL, being duly swom, depose and say that on the 6th day of December, 2018 at 2:10 pm, i:

seived a CORPORATE, PARTNERSHIP, ASSOCIATION OR GOVERNMENT SERVICE by delivering a true copy of the
SUMMONS AND COMPLAINT with the date and hour of service endorsed thereon by me, to: CHELSEA LAVER as SERVICE
LIAISON authorized to accept service, of the within named corporation, at the eddress of: 1204 HAYS STREET, TALLAHASSEE,
FL. 32301 on behaif of EQUIFAX INFORMATION SERVICES, LLC, and informed said person of the contants therein, In
compliance with state statutes.

Description of Person Served: Age: 30, Sex: F, Race/Skin Color. WHITE, Height 5'7", Weight: 140, Hair: BROWN, Glasses: N

| certity that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing,

 

 

   

 

in. the judicial circuit in which the process was served. “Under penalties of perjury, |
declare that | have read the foregoing document and that the facts in itare true" F.S. 92.525. NOTARY NOT REQUIRED
PURSUANT TO FS 92.525
Witz,
a Me
& tok FRCe My,
ial 10} so, Ae
F ERS. %,
SOO SE
= re es, E
Sui ose i*2
= att AGO BBS 2 : Ss =
BAS & ee QS
Gt rates OS
Caper KS
Uy Bic, SIRE eS my
THATS ON
éAY ADDS \ ify oY,
STATE OF FLORIDA, COUNTY OF LEON “edd AA, YE | ALS \ Lf
JESSICA POWELL | } ws
Subscribed and Sworn to before me on the 7th day of \ des i
December, 2018 by the affant who is personally known to me. i
™ pf ean eG AUTHORIZED PROCESS SERVERS LLC
| CAL \ Ov \ yo \ i. 1830 NxUniversity Drive *
PRINTEDNAME Suite 155
at fl i Plantation, FL 33322
é — - 954) 851-5555
NOTARY PUBLIC, ~“e (954} 85
N Qur Job Serial Number: KDY-20180481 18

Copyright © 1992-2018 Dalabase Services, inc - Process Servar's Toolbox V8 Oi
Case 6:19-cv-00018-PGB-DCI Document 1-4 Filed 01/04/19 Page 13 of 13 PageID 33

Filing # 31560129 E-Filed 12/03/2018 05:18:31 PM

THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
(N AND FOR SEMINOLE COUNTY, FLORIDA

BLAINE MARTIN, — CASE NO.: 2018-CA-003241-16-K
Plaintiff,

Vv.

AMERICAN EXPRESS BANK, FSB,

 

EQUIFAX INFORMATION SEVICES, Aan f
LLC, EXPERIAN INFORMATION / i LO
SOLUTIONS, INC., and TRANSUNION, i a
LLC, BEC 06 208
. Po, ri
Defendants. Lo | oO pe
{
SUMMONS

THE STATE OF FLORIDA )

TO EACH SHERIFF OF THE STATE )

YOU ARE COMMANDED to serve the summons and a copy of the complaint or petition in this
action on the defendant, EQUIFAX INFORMATION SERVICES, LLC, by serving Corporation Service
Company, as Registered Agent, [201 Hays Street, Tallahassee, FL 32301.

The defendant is required to serve its defenses to the complaint or petition on Roddy B. Lanigan,
Esq., Plaintiff's attorney, whose address is 831 W. Morse Blvd., Winter Park, FL 32789, email:
ruddy lanigayve lamygarnl.com, within 20 days after service of the summons on that defendant, exclusive of
the day of service, and to file the original of the defenses with the clerk of this court either before service
on Plaintiff's attorney or immediately thereafter. If a Defendant fails to do so, a default will be entered
against that Defendant for the relief demanded in the complaint or petition.

DATED on December_4 , 2018.

Grant Maloy
CLERK OF COURT And Camptroller

As Deputy Clerk

 

 

NOTIFICATION

{f you are a person with a special disability who needs accommodation in order to participate in this proceeding, you are
entitled, at no cost to you, to the provision of certain assistance. Please contact Court Administration at 301 N. Park Avenue,
Sanford, Florida, 32771, telephone (407) 665-4211, within 2 working days of your receipt of this document, If you are voice or
hearing impaired, cal} 1-800-955-8771,
